The opinion of the court was delivered by
Nuss, J.:
Karen Krueger contested the appraisal of her house for tax years 1999, 2000, and 2001. The Board of Tax Appeals (BOTA) upheld the appraisal value, as did the district court. In a published opinion by Judge Lewis, a unanimous panel of the Court of Appeals affirmed. This court granted Kruegers petition for review.
We have carefully considered and reviewed the briefs, arguments, and the record in this case, and we conclude that the Court of Appeals was correct. We, therefore, adopt the opinion of the Court of Appeals and affirm BOTA, the district court, and the Court of Appeals.
Beier, J., not participating.
Brazil, S.J., assigned.